BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-17-00091-CV

                                Kenneth Craig Miller

                                             v.

                                Gregg County, Texas

   (No. 2017-703-CCL2 IN COUNTY COURT AT LAW NO. 2 OF GREGG COUNTY)


TYPE OF FEE                    CHARGES       PAID      BY
MOTION FEE                          $10.00   E-PAID    CAROL GOLEY
MOTION FEE                          $10.00   E-PAID    ANDREW R KORN
MOTION FEE                          $10.00   E-PAID    ANDREW R KORN
SUPPLEMENTAL CLERK'S RECORD         $15.00   PAID      ANDREW KORN
REPORTER'S RECORD                $1,100.00   PAID      KENNETH MILLER
SUPPLEMENTAL CLERK'S RECORD         $15.00   PAID      ANDREW R KORN
CLERK'S RECORD                     $319.00   PAID      ANDREW R KORN
INDIGENT                            $25.00   E-PAID    ANDREW R KORN
STATEWIDE EFILING FEE               $30.00   E-PAID    ANDREW R KORN
FILING                             $100.00   E-PAID    ANDREW R KORN
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID    ANDREW R KORN


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      June 5, 2018.

                                                      DEBRA AUTREY, CLERK


                                                      By ___________________________
                                                                              Deputy